Case: 21-50648     Document: 00516402702         Page: 1     Date Filed: 07/21/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           July 21, 2022
                                  No. 21-50648                            Lyle W. Cayce
                                Summary Calendar                               Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Maurice Davis,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:20-CR-143-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant Maurice Davis appeals his conviction and
   sentence following a bench trial on stipulated facts in which he was convicted
   of being a felon in possession of a firearm. The firearm for the possession of
   which Davis was convicted was found during a search of his trailer. Davis


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50648      Document: 00516402702           Page: 2     Date Filed: 07/21/2022




                                     No. 21-50648


   contends that the district court erred in denying his motion to suppress the
   firearm. He explains that information obtained during a warrantless search of
   his trailer was used to obtain a search warrant and that the firearm was found
   during the search pursuant to that warrant.
          Davis contends that the search was not justified by exigent
   circumstances because those circumstances were created by the government.
   The district court determined that there were exigent circumstances and that
   the police did not create the exigency by engaging in or threatening to engage
   in conduct that violated the Fourth Amendment. See Kentucky v. King, 563
   U.S. 452, 460-64 (2011).
          When a district court denies a motion to suppress, we review factual
   findings for clear error and legal conclusions de novo. United States v.
   Daniels, 930 F.3d 393, 400 (5th Cir. 2019). We review the evidence in the
   light most favorable to the prevailing party, here the Government. United
   States v. Gibbs, 421 F.3d 352, 356-57 (5th Cir. 2005). Factual findings are not
   clearly erroneous as long as they are plausible in light of the record as a whole.
   United States v. Montes, 602 F.3d 381, 384 (5th Cir. 2010).
          The district court’s conclusion that exigent circumstances were
   present is not clearly erroneous. See Daniels, 930 F.3d at 401-02; United
   States v. Aguirre, 664 F.3d 606, 610 (5th Cir. 2011). The evidence presented
   does not require a holding that the officers acted unreasonably or that they
   created the exigency by violating Davis’s Fourth Amendment rights. See
   Daniels, 930 F.3d at 401-02; see also King, 563 U.S. at 466-67; Aguirre, 664
   F.3d at 611 n.13. We defer to the district court’s factual findings.
          Davis next asserts that the district court erred in overruling his
   objection to the lack of an adjustment in his sentencing guidelines offense
   level for acceptance of responsibility. The adjustment was not made because
   a cellphone was found concealed in Davis’s bunk in his cell. Davis asserts that




                                           2
Case: 21-50648      Document: 00516402702          Page: 3    Date Filed: 07/21/2022




                                    No. 21-50648


   there was insufficient evidence to show that he possessed the cellphone. He
   further contends that the adjustment is still appropriate even if he did possess
   the cellphone.
          We review the district court’s interpretation and application of the
   Sentencing Guidelines de novo and its findings of fact for clear error. United
   States v. Lord, 915 F.3d 1009, 1017 (5th Cir. 2019). “Findings are not clearly
   erroneous if they are plausible based on the record as a whole.” Id.
   “[D]eterminations regarding whether [a] defendant is entitled to a reduction
   for acceptance of responsibility are reviewed with particular deference. [We]
   will affirm the denial of a reduction for acceptance of responsibility unless it
   is ‘without foundation, a standard of review more deferential than the clearly
   erroneous standard.’” Id. (quoting United States v. Juarez-Duarte, 513 F.3d
   204, 211 (5th Cir. 2008)). The district court’s conclusion that Davis
   possessed the cellphone found in his bunk was plausible. See id.
          One factor to be considered in determining whether a defendant
   should receive the advocated adjustment is whether he has voluntarily
   terminated or withdrawn from criminal conduct or associations. U.S.S.G. §
   3E1.1, cmt. n.1(B). Possession of the cellphone was a legal violation. 18
   U.S.C. § 1791(a)(2) & (d)(1)(F). The district court did not clearly err in
   determining that Davis had not accepted responsibility. See United States v.
   Puckett, 505 F.3d 377, 387 (5th Cir. 2007).
          AFFIRMED.




                                          3